Citation Nr: 0105730	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, on a direct basis or as secondary to service-
connected residuals of right maxillofacial fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for a cervical spine disorder.

During the pendency of the current appeal the RO issued other 
rating decisions including the September 1999 rating decision 
wherein the RO granted entitlement to earlier effective dates 
for grants of service connection and an increased evaluation 
for disabilities which are not part of the current appellate 
review.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, the testimony during which has 
been construed by the RO as a notice of disagreement (NOD) 
with the September 1999 rating decision referable to earlier 
effective dates.  While the RO issued a Statement of the Case 
in response to the veteran's NOD, a substantive appeal in 
this regard has not been submitted and such claims are 
otherwise not considered part of the current appellate 
review.

In September 2000 the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  A notice of disagreement with 
the foregoing determination has not been received, and such 
claim is otherwise not considered part of the current 
appellate review.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection has been granted for sinusitis with 
headaches, rated as 30 percent disabling; residuals of a 
right mandible fracture, postoperative, rated as 20 percent 
disabling; residuals of a right maxillofacial fracture, rated 
as 10 percent disabling; a deviated septum, rated as 
noncompensable; and for facial scars, rated as 
noncompensable.  Each of these disorders was directly or 
secondarily the result of a 1970 inservice right malar 
fracture and fracture of the right mandible.  

The veteran's claim of entitlement to service connection for 
a cervical spine disorder was initially denied on a direct 
basis and as secondary to service-connected residuals of a 
right mandible fracture) in May 1999.  The appellant filed a 
notice of disagreement (NOD) that same month.  The Statement 
of the Case (SOC) issued to the veteran as to this matter in 
September 1999 denied the claim as it was not well grounded.  

Recently, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the well grounded claim requirement 
(essentially overturning Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam), and extensively revising VA's duty to assist the 
appellant in these claims.  Because the RO has not addressed 
the merits of the claim, the Board cannot do so in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, additional development would be beneficial in this 
case.  It is noted that the record contains an October 23, 
1998, statement by RMC, Jr., DDS, in which it is noted that 
the veteran was being treated for temporomandibular disorder 
(TMD) which appeared to be the result of severe blunt trauma 
to the face which occurred in 1969.  He also noted that the 
veteran reported a past history of cervical fusion at the C5-
C6 level.  The doctor reported that "[s]ince [the veteran] 
had no other significant history to explain the symptoms he 
experienced in this area with the possible exception of work 
related injury from chronic computer use, I believe this 
condition may have resulted from the same episode of trauma, 
but this could best be evaluated by a neurosurgeon."  

The Board notes the veteran claims that a VA examiner during 
the course of examination in 1995 opined that this cervical 
spine disorder was secondary to the service documented and 
service-connected postoperative right mandible/maxillofacial 
fractures.  He subsequently reported that as many as five 
physicians had expressed the same opinion.  None of the 
foregoing reported clinical information is of record.

The veteran has been awarded disability benefits by the 
Social Security Administration predicated on disability 
associated with the cervical spine, the complete records of 
which have not been associated with the claims file.  

Therefore, the claim must be remanded for additional 
development and readjudication on the merits.  

The case is REMANDED for the following development:  

1.  1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
cervical symptomatology and any opinions 
expressed as to its etiology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to his claim as well as the 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

3.  The RO should arrange for special 
orthopedic/neurological examinations by 
an orthopedic surgeon and neurologist, or 
other available appropriate specialists 
for the purpose of ascertaining whether 
any cervical spine disorder (s) which may 
be present is/are related to service or 
secondary to the service-connected 
postoperative residuals of a right 
mandible/maxillofacial fractures to 
include on the basis of aggravation.  Any 
further indicated special studies must be 
conducted.  

The claims file must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  The examiners must address 
the following medical issues:

(a) What is the nature, etiology and 
diagnosis of any cervical spine 
disorder(s) found to be present during 
service or within one year of service?

(b) What is the etiology and correct 
diagnosis of any current cervical spine 
disorder?

(c) What is the degree of medical 
probability that there is a causal 
relationship between any current cervical 
spine disorder(s) and any in-service 
injury?

(d) What is the degree of medical 
probability that any current cervical 
spine disorder is proximately due to or 
the result of service-connected residuals 
of the right maxillofacial or right 
mandible fracture?

(e) What is the degree of medical 
probability that some quantifiable 
component of a current cervical spine 
disorder represents aggravation by 
service-connected fracture residuals?  If 
such aggravation is determined to be 
present, the examiners must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of any cervical spine 
disorder(s) determined to be present;


(2) The increased manifestations which, 
in the examiners' opinions are 
proximately due to the service-connected 
postoperative residuals of a right 
mandible/maxillofacial fractures, based 
on medical considerations;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any cervical spine disorder(s) found 
present are proximately due to the 
service-connected right 
mandible/maxillofacial fractures.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

The veteran is advised that failure to 
report for the scheduled VA examinations 
may adversely affect the outcome of his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2001), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for a cervical 
spine disorder on a direct basis, or as 
secondary to service-connected residuals 
of right maxillofacial and mandible 
fractures, and document its consideration 
of 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a) (2000); and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable laws and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


